Title: George Hay to Thomas Jefferson, 5 May 1812
From: Hay, George
To: Jefferson, Thomas


          
            Sir! Richmond. May 5. 1812 
            You will receive, accompanying this letter, three packets, containing all the papers, mentioned in your list, which came by the mail, yesterday. I am very Sorry, that these papers, were not Sent with the pamphlets, and other documents, belonging to the Batture=cause. The failure must have given you Some concern, and has put you to Some trouble: but Mr Wirt was the delinquent. He had the papers now Sent, in his possession, & he ought to have forwarded them to you. I obtained them from him this morning. Their appearance in the hands of my Son, who went in quest of them, gave me great pleasure. I had but the Shadow of a hope, when he Sat out to See Mr Wirt: I had taken it for granted, that he, Mr W, as well as myself, had transmitted to you every document belonging to the Cause, in his possession.—
            I am, with very great respect Yr mo: ob. Sv.Geo: Hay
          
          
            I mentioned the case of Randolph’s distributees, not from an idea that in reality, it required your attention, but merely to prevent you from making any inquiry, or taking any trouble, in case the attachment Should be Served on you. I do not know that it ever will be taken out of the office: but it may be So taken, & it may be Served. If this Should happen, then you will know that the Service will be a matter of form only—
          
         